Title: From John Adams to Thomas Jefferson, 25 January 1787
From: Adams, John
To: Jefferson, Thomas


     
      Dear Sir
      Grosvenor Square Jan. 25. 1787
     
     I have received your Letters of December 20. and Jan. 11. by Coll Franks.— The whole of the Business shall be dispatched, and Coll Franks Sent to Congress as you propose, as soon as possible. I have prepared a Draught of a joint Letter to Mr Barclay, and Signed it, concerning Mr Lamb, and shall inclose it to you with this. As to the Treaty with Portugal, the Chevalier De Pinto’s Courier whom he Sent off when you were here, is Still in Lisbon. He is a confidential Domestick of De Pinto and calls every day, at the Ministers Office in Lisbon but can get no Answer.— De Pinto is very uneasy, makes Apologies when he sees me, but can do no more. He Says Mr De Melo has been Sick and the Queen in the Country, and that Falkner could obtain no Audience for these Causes till December.— I Suppose the Treaty of Commerce between France & England has astonished Portugal, and divided the Court into Parties, So that neither Administration can be Settled, nor a System adopted relative to Spain France, England or America.— Congress are always informed of Facts as soon as they happen, and it is not to be expected that We

Should write Letters every Day to tell them, that Events have not happened. as to the Reasons why the Treaty is not Signed, they know at New York as well as You and I know, or even as De Pinto knows them.
     The charitable, the humane, the Christian Mathurins deserve our kindest Thanks, and We should be highly obliged to them if they could discover at what Price, our Countrymen may be redeemed: but I dont think We have Authority to advance the Money without the further orders of Congress. There is no Court, or Government, that redeems its Citizens unless by a Treaty of Peace. This is left to private Connections and benevolent Societies. if Congress redeem these, it will be a Precedent for all others. and although I would might in Congress vote for Setting the Precedent, and making it a Rule, Yet I dont think that as Subordinate Ministers We have a Right to do it. The Money remaining, must in February be applied to the Payment of Interest, and We must absolutely come to a full Stop in all Expences relating to Barbary Matters untill further orders of Congress. Lamb has drawn on me for Two Three thousand Nine two hundred & twelve Pounds, twelve shillings. Mr Barclay has drawn a great Sum. 4020£:0s:0d. according to the Minutes inclosed.
     If Congress thought the Original Appointment of Lamb censurable they had reason. but You and I were not censurable. We found him ready appointed to Our hands. I never Saw him nor heard of him.— He ever was and still is as indifferent to me, as a Mohawk Indian. But as he came from Congress with their Dispatches of Such importance, I Supposed it was expected We should appoint him.— There is no harm done.— if Congress had Sent the Ablest Member of their own Body, at such a Time and under Such pecuniary Limitations he would have done no better.
     With great and Sincere Esteem I have the / honour to be, dear Sir, your most obedient / and most humble Servant
     
      John Adams
     
    